Citation Nr: 0632423	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-43 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied service 
connection for flat feet.  

The veteran presented testimony before the undersigned at a 
videoconference hearing in January 2006.  He also had a 
hearing at the RO in January 2005.  Transcripts of the 
hearing testimony have been associated with the claims 
folder.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with pre-existing third-degree pes 
planus. 

2.  The veteran's pre-existing pes planus condition was not 
aggravated by military service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v.  West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran asserts that his flat feet were aggravated by his 
active duty service.  The veteran explained that he was part 
of a tank crew in the Army which required him to work in and 
around tanks.  Specifically, the veteran noted that when he 
exited the tanks he had to jump four feet to get to the 
ground.  According to the veteran, this caused his flat feet 
condition to be aggravated due to the continuous jumping.  
The veteran also claims that his condition was aggravated by 
the regular duties associated with Army life such as marching 
and physical training.        

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

Here, the veteran's service medical records indicate that his 
pes planus condition preexisted his period of military 
service.  At his entrance examination in July 1965, the 
veteran was diagnosed with 3rd degree pes planus.  No 
evidence of record contradicts the finding that the veteran's 
pes planus preexisted service.  Accordingly, the presumption 
of soundness does not attach with respect to this disability, 
and the issue becomes whether the disease or injury was 
aggravated during service.   

As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a 
claim for service connection for that disorder, 
but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that 
case section 1153 applies and the burden falls on 
the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The competent medical evidence of record indicates that the 
veteran's pes planus disorder was not aggravated or 
exacerbated by military service. His service medical records 
are devoid of evidence of complaints or treatment of his pes 
planus condition in service.  In fact, the veteran's exit 
examination in April 1967 failed to indicate that his pes 
planus was aggravated by military service.  Moreover, the 
separation examination failed to indicate any physical 
abnormality or problem with the veteran's feet.  There is no 
medical evidence of record indicating that the veteran's pes 
planus was aggravated by service.  In light of the fact that 
there is absolutely no evidence of record indicating that the 
veteran's pes planus condition was aggravated by military 
service and the fact that the veteran was not treated for a 
pes planus related condition until decades after military 
service (2004), the veteran's claim must fail.  Again, it is 
the veteran's burden to establish aggravation.

The Board has considered statements from the veteran.  
Despite the veteran's assertions to the contrary, the medical 
evidence of record fails to establish his pes planus 
condition was caused or aggravated by military service.  
While the veteran may believe that his current pes planus 
condition is some how related to service, his testimony 
amounts to that of a lay person.  A lay person has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Although he is 
certainly competent to state that he has had pain in his feet 
for some time, this is not competent evidence that the 
condition was aggravated by service.

Because the medical evidence of record does not support the 
veteran's contentions, and because the lay evidence proffered 
by the veteran is not competent to establish that his 
condition was aggravated by service, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence is not in equipoise such that doubt could be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).  Consequently, the Board must deny the veteran's 
claim for service connection for pes planus. 

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated January 2004 and May 2005 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The May 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  As the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records and VA treatment 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran's pes planus 
condition was aggravated by service is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See also Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with section 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to section 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


